                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                    Case No. 18-22076-CIV-UNGARO/O=SULLIVAN

GARRITY ENTERPRISES, INC.,
    Plaintiff,

v.

MIDAS INVESTMENTS, LLC,
     Defendant.
________________________________/

                                         ORDER

       THIS MATTER is before the Court on the Plaintiff, Garrity Enterprises, LLC’s

Motion to Implead Kirsha Carolina Perez Oropenza as a Defendant (DE# 104, 10/22/19)

(hereinafter “Motion”). The plaintiff commenced the instant proceedings supplementary

seeking to collect on a final judgment entered in favor of the plaintiff and against Midas

Investments, LLC (hereinafter “Midas”). See Corrected Final Judgment (DE# 40,

8/17/18); 1 Plaintiff’s Motion for Proceedings Supplementary and for Issuance of Notices

to Appear (DE # 88, 4/17/19). The plaintiff asserts that a deposit used as a down

payment for the purchase of two condominiums came from Midas and impleaded-party

Worlds’ Best Brands LLC (hereinafter “Worlds’ Best Brands LLC”). Motion at 1. The

plaintiff further asserts that one of the condominiums “was actually purchased by Krisha

Carolina Perez Oropenza” and that Ms. Perez Oropenza “continues to work for Midas

and World’s Best Brands.” Id. at 2.

       The plaintiff seeks to implead Ms. Perez Oropenza in these proceedings

supplementary “so that she [may be] required to testify before the Court regarding the

money she paid towards the condominium using Midas and World’s Best Brands



1The Court entered a final judgment in the amount of $490,349.57. Presently,
$424,168.21 remains outstanding.
money.” Motion at 2.

      “In federal court, the procedure on execution of a judgment ‘must accord with the

procedure of the state where the court is located[.]’” Branch Banking & Tr. Co. v.

Carrerou, 730 F. App’x 869, 870 (11th Cir. 2018) (quoting Fed. R. Civ. P. 69(a)(1)).

Section 56.29 of the Florida Statutes governs proceedings supplementary. As one

Florida court noted:

      The predicate for impleading a third party under section 56.29 is that the
      judgment creditor file an affidavit showing that the sheriff holds an
      unsatisfied writ of execution on a money judgment and that the unsatisfied
      execution is valid and outstanding. . . . No other showing is necessary
      in order to implead the third party.

Regent Bank v. Woodcox, 636 So. 2d 885, 886 (Fla. 4th DCA 1994) (emphasis added);

see also Office Building, LLC v. CastleRock Sec., Inc., 2011 WL 1674963, *2 (S.D. Fla.

May 3, 2011) (noting that “there is no requirement that a judgment creditor must make a

prima facie showing that a putative third-party defendant holds the assets subject to

judgment prior to impleading that defendant.”). Here, the Court has previously found

that the plaintiff met the requirements for commencing proceedings supplementary

under section 56.29. See Order (DE# 93, 8/27/19). Accordingly, it is

      ORDERED AND ADJUDGED that the Plaintiff, Garrity Enterprises, LLC’s Motion

to Implead Kirsha Carolina Perez Oropenza as a Defendant (DE# 104, 10/22/19) is

GRANTED. Kirsha Carolina Perez Oropenza is impleaded in this action.

      DONE AND ORDERED in Chambers at Miami, Florida this 12th day of

November, 2019.



                                  JOHN J. O=SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
